Citation Nr: 1145816	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  09-15 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for hepatitis. 

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder to include mental disorder, major depressive disorder, or neurosis with mood swings, to include as secondary to service-connected disabilities.

3.  Entitlement to nonservice-connected pension benefits 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to August 1984.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating determination from the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office which, in part, denied entitlement to an increased rating for service-connected hepatitis, and essentially denied the Veteran's petition to reopen the claim of service connection for major depressive disorder (claimed as neurosis), to include as secondary to a head injury.  

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly characterized the mental health issue as shown on the title page. 

The Veteran testified at a hearing at the RO before the undersigned in March 2010.  A transcript of the proceeding is of record. 

The issues of entitlement to service connection for seizure disorder, whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right hip disability claimed as secondary to head injury associated with service-connected forehead scar, and an increased rating for his forehead scar, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder and entitlement to nonservice-connected pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

The competent evidence of record shows that the Veteran's service-connected hepatitis is inactive and asymptomatic.


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-connected hepatitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.114, Diagnostic Code 7345 (2011). 
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant with notice in September 2008, subsequent to the initial adjudication.  While the notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in a March 2009 supplemental statement of the case, following the provision of notice.  The appellant has not alleged any prejudice as a result of the untimely notification, nor has any been shown.  

The notifications substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

The Veteran is service connected for hepatitis.  He was granted service connection in a November 1984 rating decision and assigned a noncompensable rating, effective August 15, 1984.  The Veteran contends that his hepatitis disability warrants a higher rating because his symptoms have worsened. 

Ratings for service-connected disabilities are determined by comparing the symptoms the veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When making determinations as to the appropriate rating to be assigned, VA must take into account the veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.   Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Diagnostic Code 7345 provides ratings for chronic liver disease without cirrhosis, including Hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, and drug-induced hepatitis, but excludes bile duct disorders and hepatitis C.  38 C.F.R. § 4.114, Diagnostic Code 7345 (2011). 

Under Diagnostic Code 7345, chronic liver disease that is nonsymptomatic is rated noncompensable (0 percent) disabling.  A 10 percent evaluation is warranted for intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent evaluation contemplates daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent evaluation is assigned in cases of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent evaluation is assigned in cases of near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7345. 

Diagnostic Code 7345 also provides that sequelae, such as cirrhosis or malignancy of the liver, are to be evaluated under an appropriate diagnostic code but not using the same signs and symptoms.  Additionally, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id.  

The Veteran was provided a VA examination in August 2006.  During the examination, he denied nausea or vomiting and stated that his energy levels were good.  He reported ten pounds of weight loss within the last year but felt he had a good appetite, which had improved over the last month.  He noted occasional abdominal pain, typically in the right upper quadrant, which felt like fullness or pressure.  He denied any type of special diet and was not on any medication to treat his hepatitis.  He reported that he stopped drinking alcohol two months prior to the examination, however before that time, he consumed a pint of vodka each day.  During physical examination, the examiner noted that the Veteran was a well-developed, thin, cachetic-appearing male.  The examiner pointed out that the abdomen was scaphoid but no masses were noted.  Mild right upper quadrant tenderness was observed and the liver felt enlarged with the border extending into the pelvis.  The Veteran was dull to percussion in the right hemi abdomen and he was tympanic to percussion in the left hemi abdomen.  When reviewing the Veteran's test results, the examiner noted that all laboratories and CPRS completed in conjunction with the examination revealed normal liver function with a low SGPT.  An abdominal X-ray study, also completed in conjunction with the examination, revealed that the lower edge of the liver appeared much lower than the lowest rib which was suggestive of an enlarged liver.  The diagnosis noted a past history of hepatitis, probably hepatitis A, with normal liver function tests, with hepatomegaly that is most likely related to his alcoholism versus some other medical condition.    

The Veteran was again afforded a VA examination in September 2007.  He reported occasional right side pain and stated that he drinks a half pint of alcohol twice a week.  His appetite fluctuates and he denied any nausea or vomiting.  He reported continuous fatigue and indicated that he does little more than sit on the couch and watch television.  Upon physical examination the Veteran was noted to be a well-developed, well-nourished, tall, slim male and has experienced weight loss in the past year due to surgery on his neck.  His abdomen was found to be slightly tender in the right upper quadrant and epigastric area.  The diagnosis was status post hepatitis, most likely hepatitis A, with no current evidence of hepatitis.  The examiner commented that the Veteran's liver tests were mildly elevated however he felt that was due to his alcoholism.  

The Veteran was afforded another VA examination in 2009.  In a February 2009 VA examination report the Veteran noted that he has not had any recurrences of hepatitis since his treatment in the military.  He reported symptoms of daily fatigue, and occasional right sided pain which occurs three times per week.  His appetite continued to fluctuate and he noted daily nausea along with vomiting three times per week.  He reported that he has continued to drink but he only drinks a little over a pint on the weekends.  The examiner found the Veteran to be a well-developed, well-nourished, slim built male.  His abdomen was observed to be flat without apparent organomegaly or masses.  He had tenderness in the epigastric area and right upper quadrant area.  The diagnosis was status post hepatitis with no current evidence of active hepatitis and no residuals due to hepatitis.  The examiner commented that the Veteran's laboratory results did not reveal any evidence of active hepatitis.  As far as the Veteran's subjective complaints, the examiner noted that these were not related to his previous history of hepatitis as there was no objective evidence by laboratory findings that he has active hepatitis.  The examiner indicated a review of the Veteran's entire claims file and acknowledged that the Veteran was seen in service for hepatitis but pointed out that at that time it was felt that he had alcoholic hepatitis.

The Board acknowledges that the Veteran believes that his current symptoms of hepatitis are due to the episode of hepatitis that was incurred in service; however, the Veteran is not competent to provide a diagnosis as the basis of his symptoms.   Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Here, the Veteran is competent to describe his current symptoms, but his assertion that they are caused by his service-connected disability is afforded little probative value as he is not competent to opine on such a complex medical question.  The Board accords greater probative weight to the 2006, 2007 and 2009 VA examiner's opinions. 

The medical evidence in this case demonstrates that the Veteran's hepatitis has been asymptomatic for almost the whole period of this claim.  Though intermittent fatigue has been noted, malaise and anorexia were not found or noted in any medical records and there have been no incapacitating episodes.  Additionally, though his liver was noted to be enlarged, the August 2006 VA examiner pointed out that the enlarged liver was a result of the Veteran's alcoholism, not a condition of his hepatitis.  Therefore, the disability picture does not more nearly approximate the criteria for a 10 percent rating than those for a noncompensable rating.

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a compensable rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Additionally, an extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hepatitis with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptoms of his disability are fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms of his service-connected hepatitis that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

ORDER

Entitlement to a compensable evaluation for hepatitis is denied.


REMAND

In September 2001, the Veteran requested service connection for mood swings and depression secondary to head injury.  A February 2002 rating decision denied that claim.  The RO noted that the Veteran had a mental condition which existed prior to entry into service, and that the disability was not aggravated in service.  The RO also noted that medical evidence showed that there was no evidence that a depressive disorder with mood swings existed.  Since the Veteran did not timely appeal the RO's decision, it became final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  

To successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  The VA has a duty to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In June 2003, the Veteran again requested service connection for depression and mood swings.  In a July 2003 rating decision, the RO found that new and material evidence was not received to reopen the Veteran's claim of service connection for major depression with mood swings.  Since the Veteran did not timely appeal the RO's decision, it became final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.

In June 2006, the Veteran requested that his claim of service connection for neurosis be reopened.  The RO again denied the claim.  Since the Veteran did not timely appeal the RO's decision, it became final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.

In March 2007, the Veteran again requested that his acquired psychiatric disorder claim be reopened.  VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  Id.  VA must look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.  He was provided notice in March 2008 which informed him that to reopen his claim, he needed to submit new evidence to show that he was treated for a neurosis in service or that his current neurosis is a residual of an in-service head injury, service-connected forehead scar, or other service-connected disability.  

The Veteran has never received proper Kent notice regarding his psychiatric claim because the RO originally denied the claim, in part, because a psychiatric disorder existed prior to service, and it was not aggravated in service.  The RO has informed him of evidence needed to prevail on his other theories of entitlement, that the psychiatric conditions were caused or aggravated by an in-service head injury and/or his service-connected disabilities.  Therefore, the claim must be remanded to provide the Veteran with proper notice. 

The Board notes that a June 2006 rating decision denied entitlement to nonservice-connected pension benefits.  Later that month, the Veteran submitted a notice of disagreement to the AOJ in which he disagreed with the denial of pension benefits.  No statement of the case regarding the issue has been provided to the Veteran.  In this regard, when there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).  But this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must provide appropriate VCAA notice to the Veteran regarding his claim to reopen.  See 38 U.S.C.A. §§ 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 3.159(b) (2011).  Appropriate notice includes notice of the specific evidence that the Veteran must submit in order to reopen his claim of entitlement to service connection for an acquired psychiatric disorder, to include evidence of in-service aggravation of pre-existing acquired psychiatric disorder.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  

2.  A statement of the case, containing all applicable laws and regulations, on the issue of entitlement to service connection for nonservice-connected pension benefits must be issued.  The Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review. 

3.  Readjudicate the acquired psychiatric disorder claim.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


